UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2710



BARRY K. MCCLAMROCK,

                                             Plaintiff - Appellant,

          and


CARLTON M. DEVORE,

                                                         Plaintiff,

          versus


CONCORD, NORTH CAROLINA CITY, a North Carolina
Municipal Corporation; WILLIAM MORRISON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Russell A. Eliason, Magis-
trate Judge. (CA-95-223-4)


Submitted:   April 20, 1999                 Decided:   June 7, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.
Barry K. McClamrock, Appellant Pro Se. Anne E. Essaye, KILPATRICK
STOCKTON, L.L.P, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Barry McClamrock appeals the magistrate judge’s orders* deny-

ing him an extension of time to appeal and denying reconsideration.

The magistrate judge denied an extension of time by order dated

September 1, 1998.    McClamrock had thirty days to appeal from this

order under Federal Rule of Appellate Procedure 4(a)(1). This time

period is mandatory and jurisdictional.    See Browder v. Director,

Dep’t of Corrections, 434 U.S. 257, 264 (1978).

     McClamrock filed his notice of appeal on October 20, 1998.

Because he failed to timely appeal, or obtain an extension of the

appeal period under Fed. R. App. P. 4(a)(5) or (6), we lack juris-

diction to consider his appeal to the extent he seeks review of the

magistrate judge’s September order.    While McClamrock’s appeal is

timely as to the magistrate judge’s order denying reconsideration,

we find that the magistrate judge did not abuse his discretion by

denying the motion.    See NOW v. Operation Rescue, 47 F.3d 667, 669

(4th Cir. 1995) (discussing standard for reviewing motions filed

under Federal Rule of Civil Procedure 60(b)).   Accordingly, we af-

firm the magistrate judge’s order denying reconsideration.       We

dispense with oral argument because the facts and legal contentions




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                  3
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                              DISMISSED IN PART; AFFIRMED IN PART




                                4